Citation Nr: 1601568	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depressive disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified via videoconference before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing testimony is contained in the electronic record.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board is recharacterizing the Veteran's two separate claims for service connection for PTSD and bipolar disorder as one claim for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depressive disorder, in order to provide the Veteran with the most favorable review of his claim in keeping with the Court's holding.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the majority of the appellate period, the Veteran has linked his psychiatric conditions to an incident that he claims occurred aboard the U.S.S. Dixie in 1981.  He has variously stated that while the ship was near the Diego Garcia naval base, he saw two sailors toss two other sailors overboard with their arms bound, after which they were attacked and ultimately killed by sharks.  He stated that he did not report seeing this incident for fear of retribution by the offending parties.  The RO made efforts to corroborate this stressor, but ultimately all responses came up negative, including a recent August 2014 response from the Defense Personnel Records Information Retrieval System (DPRIS) which stated that the ship's command history and deck logs did not contain documentation of the alleged incident. 

However, at the Veteran's August 2015 Board hearing, he presented an alternative circumstance that he believed caused or contributed to his psychiatric conditions.  He testified then that while aboard the Dixie, he had to take part in an initiation ceremony that all sailors had to participate in when crossing the equator involving "shellbacks" and "pollywogs."  He claimed that this was a very humiliating 24 hour ordeal in which he was "the departmental queen" and required to dress as a woman and take part in a "pageant."  He stated that during this pageant, an incident occurred in which other sailors started chasing him through the ship and he ultimately slipped, injuring his shoulder in the process.  The Veteran and his representative proceeded to state that this hazing incident was very embarrassing to him and likely contributed to his current mental state.  

The service treatment records (STRs) contain an August 1981 notation regarding pain in the left shoulder.  It states that the Veteran claimed to have injured the shoulder in an incident involving "shellbacks" chasing him upstairs.  Additionally, the service personnel records contain a certificate dated August 1981 concerning "pollywogs," "shellbacks," and crossing the equator.  Thus, the Board finds the Veteran's account of the hazing incident competent and credible.  

Furthermore, the Veteran testified that his behavior changed following his alleged in-service stressors, as evidenced by his use of marijuana and alcohol.  The service personnel records do contain a January 1986 drug and alcohol abuse report detailing a failed drug test in December 1985.  

The Veteran has diagnoses of PTSD, bipolar disorder, and depressive disorder documented in the claims file.  To date, he has never been given a VA psychiatric examination to assess the etiologies of these conditions.  As he has presented a new theory of entitlement that is corroborated by the August 1981 STR, the Board concludes that there is indication that his psychiatric conditions may be related to his active duty service and thus, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.  

2. Then, schedule the Veteran a VA psychiatric examination.  The claims file, including a copy of this remand, should be made available to the examiner, and he/she should indicate that such review occurred.  

The examiner must take a detailed history from the Veteran, including all relevant psychiatric treatment.  He/she should confirm all current psychiatric diagnoses that the Veteran possesses, including PTSD, bipolar disorder, and depressive disorder.  If the examiner does not believe that the Veteran has one of these three conditions, he/she must provide a thorough explanation.  

The examiner is reminded that the Veteran's account of seeing soldiers die as a result of a shark attack while aboard the U.S.S. Dixie has not been corroborated and thus, the examination should focus on the stressor involving a hazing incident on the ship in August 1981 in which the Veteran had to dress like a woman and suffered embarrassment.  This incident is corroborated an STR detailing treatment for a shoulder injury incurred during said incident.  

If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

For each psychiatric diagnosis made, the examiner is asked to opine whether it is at least likely as not (50 percent or greater probability) that the condition was proximately due to or a result of his active duty service, including specifically the hazing incident in August 1981.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  The examiner should specifically comment on the Veteran's alleged changes in behavior following the in-service incident, including his use of alcohol and drugs.  In so doing, the examiner should note the January 1986 drug and alcohol abuse report contained in the service personnel records.  

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 
 
4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




